     Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 1 of 22 PageID #: 167



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


CHARLES E. PLANTZ,

            Plaintiff,

v.                                       Civil Action No. 2:19-cv-00631

GALLAGHER BASSETT
SERVICES, INC.,

            Defendant.


                       MEMORANDUM OPINION AND ORDER


            Pending are defendant Gallagher Bassett Services, Inc.’s

(“Gallagher Bassett”) motion to dismiss the complaint (ECF No. 6),

filed October 17, 2019, motion to stay discovery (ECF No. 19),

filed January 8, 2020, and motion for leave for additional time to

join parties (ECF No. 23), filed January 31, 2020.            Additionally,

pending is plaintiff Charles Plantz’s motion to amend the

scheduling order (ECF No. 25), filed May 8, 2020, and motion to

modify the scheduling order (ECF No. 27), filed September 22,

2020.


                               I.    Background


            On September 3, 2015, Plantz injured his left shoulder

while repositioning 55-gallon drums on pallets as an employee of

Express Services, Inc.       Compl. ¶¶ 7-8.     A January 13, 2016 MRI
    Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 2 of 22 PageID #: 168



revealed no rotator cuff tear, but it was recommended that the

plaintiff undergo shoulder surgery.           Id. ¶¶ 9-11.   Dr. Soulsby

performed arthroscopic surgery on the plaintiff’s left shoulder on

August 17, 2016, noting a 50% tear of the biceps tendon but no

rotator cuff tear. 1    Id. ¶¶ 11-13.       Dr. Soulsby indicated on

January 13, 2017 that Plantz’s shoulder had reached “maximum

medical improvement.”      Id. ¶ 25.       Dr. Murphy conducted a separate

independent medical examination on February 6, 2017, found no

rotator cuff tear, and concluded that the plaintiff had reached

maximum medical improvement.       Id. ¶¶ 14-16.


             The plaintiff reinjured his left shoulder on April 17,

2017 while working as an employee for Total Distribution, Inc.

(“Total Distribution”).      Id. ¶¶ 3, 17.      An April 25, 2017 MRI

revealed that Plantz had torn his rotator cuff.           Id. ¶ 17.    On an

unspecified later date, the plaintiff filed a claim for workers’

compensation benefits relating to this injury.           Id. ¶ 6.    Plantz

alleges that Gallagher Bassett oversaw the initial workers’

compensation proceedings as a third-party claims administrator and

agent of Total Distribution, his employer who is not a party to

this case.     See Compl. ¶ 2.




1    As the complaint does not provide the first names of all
relevant doctors, this opinion will refer to them by their last
names only.
                                       2
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 3 of 22 PageID #: 169



           To aid the proceeding, Dr. Azzo composed a

September 5, 2017 report on the plaintiff’s injury after a review

of his medical records.     Id. ¶¶ 20, 24, 32.      Plantz asserts that

this report contained multiple inaccuracies.         Specifically, the

plaintiff alleges that Dr. Azzo incorrectly: (1)          concluded that

the April 2017 injury resulted in a sprain rather than a tear of

the plaintiff’s rotator cuff; (2) stated the April 25, 2017 MRI

occurred on April 17, 2017; (3) ascribed findings from the January

13, 2016 prior injury MRI to the April 25, 2017 MRI; (4) failed to

explicitly document that he was relying on the January 2016 MRI;

and (5) relied on medical records that do not exist.           Id. ¶¶ 18,

20, 24, 32, 33, 34, 43, 44, 46.


           On September 13, 2017, Gallagher Bassett’s claim

administrator issued a decision denying the claim.          Id. ¶ 34.    In

doing so, the defendant allegedly intentionally relied on Dr.

Azzo’s false reports and misquoted deposition testimony from Dr.

Soulsby, who, contrary to the defendant’s opinion, had actually

indicated that the plaintiff needed an additional arthroscopic

surgery to repair the rotator cuff tear.        Id. ¶¶ 19, 20, 29, 31,

34, 49.   Gallagher Bassett found that no further medical treatment

was necessary.   Id. at 34.




                                     3
    Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 4 of 22 PageID #: 170



           Gallagher Bassett then instructed Dr. Azzo to complete

an addendum to his report.       Id.   The doctor did so on September

18, 2017. Id. ¶ 35.     Plantz alleges that the addendum: (1) falsely

states the plaintiff had a MRI on both April 17, 2017 and April

25, 2017; (2) again attributes findings from the January 2016

prior injury MRI to the April 25, 2017 MRI; and (3) concludes that

the plaintiff experienced on April 17, 2017 a partial, but not

complete, tear of his rotator cuff, rather than a sprain as stated

by him in his September 5, 2017 report.         Id. ¶¶ 38, 44-48.      Dr.

Azzo’s addendum concluded that Plantz “had reached [the] maximum

degree of medical improvement and required no work restriction as

a result” of his injury.      Office of Judges Opinion 5, ECF No. 8. 2

After this addendum was completed, Dr. Soulsby objected to

Gallagher Bassett’s consideration of Dr. Azzo’s report and asked

Gallagher Bassett to “re-evaluate and authorize a repeat



2    Gallagher Bassett has filed the decision of the Office of
Judges as an exhibit to the pending motion to dismiss. ECF No. 8.
Documents attached to motions to dismiss may be considered without
converting the motion to that for summary judgment “so long as
they are integral to the complaint and authentic.” Philips v.
Pitt Cnty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009). The
opinion is integral to the complaint because Plantz also alleges
that Gallagher Bassett committed fraud while misrepresenting
evidence to the Office of Judges, and such a claim requires
reliance by the appellate body on the allegedly false
representations, presumably in its decision. See Cobb v. E.I.
duPont deNemours & Co., 549 S.E.2d 657, 661 (1999). Further,
Plantz does not challenge the document’s authenticity. See Zak v.
Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 607 (4th Cir.
2015). Accordingly, the court will consider the document as it
relates to the pending motion.

                                       4
      Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 5 of 22 PageID #: 171



arthroscopy, so we can try and correct his shoulder problem and

get him back into a productive mode.”           Compl. ¶¶ 51-55.


             Plantz states that he protested the September 13, 2017

denial of his claim to the West Virginia Workers’ Compensation

Office of Judges on October 2, 2017.           Id. ¶ 56.    Plantz alleges

financial problems forced him to return to work while injured and

states that he had to request pain medication from Dr. Soulsby

during the pendency of the protest.          Id. ¶ 57.


             Plantz asserts that “Gallagher Bassett knowingly relied

on false information from Dr. Azzo and submitted his [initial and

addendum] reports to the Office of Judges . . . .”             Id. ¶ 58.       He

also states that an agent hired and controlled by Gallagher

Bassett, attorney Jeffrey Brannon, was primarily responsible for

presenting these misrepresentations to the Office of Judges while

representing Total Distribution during the protest.              Id. ¶¶ 19 n.

1, 40.     Plantz indicates that his counsel objected to Gallagher

Bassett’s submission of Dr. Azzo’s reports during the protest, to

which Gallagher Bassett did not respond.           Id. ¶¶ 19 n. 1, 40, 58.


             The Office of Judges reversed Gallagher Bassett’s

decision in an opinion dated December 19, 2017.             Office of Judges

Opinion.     In doing so, the appellate body stated that “[t]he

[initial] report of Dr. Azzo is not found to be reliable.”               Id.

10.    The Office of Judges further found that Dr. Azzo’s “maximum


                                        5
      Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 6 of 22 PageID #: 172



medical improvement” determination was contradicted by the opinion

of Dr. Soulsby.      Id.   Plantz’s complaint does not discuss the

decision of the Office of Judges.


              After the conclusion of the administrative appellate

proceedings, Plantz filed the present action on September 3, 2019.

Compl.      He specifically asserts one count of workers’ compensation

fraud against Gallagher Bassett but essentially alleges two

separate types of fraud allegations: (1) fraud relating to the

third-party administrator’s consideration of findings of Dr. Azzo

and Dr. Soulsby when it denied the workers’ compensation claim

(the “denial-related allegations”); and (2) fraud relating to

Gallagher Bassett’s representations to the Office of Judges during

the protest (the “protest-related allegations”) Id. ¶¶ 21, 40, 48,

58.    He asserts that Persinger v. Peabody Coal Co., 474 S.E.2d 887

(1997) provides the basis for these workers’ compensation fraud

allegations.      Id. ¶ 6.


                             II.     Motion to Dismiss


       A.     Standard of Review


              Federal Rule of Civil Procedure 8(a)(2) requires that a

pleading contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.”           Rule 12(b)(6)

correspondingly provides that a pleading may be dismissed when



                                        6
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 7 of 22 PageID #: 173



there is a “failure to state a claim upon which relief can be

granted.”


            To survive a motion to dismiss, a pleading must recite

“enough facts to state a claim to relief that is plausible on its

face.”    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007);

see also Monroe v. City of Charlottesville, 579 F.3d 380, 386 (4th

Cir. 2009) (quoting Giarratano v. Johnson, 521 F.3d 298, 302 (4th

Cir. 2008)).   In other words, the “[f]actual allegations must be

enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).


            A district court’s evaluation of a motion to dismiss is

underlain by two principles.      First, the court “must accept as

true all of the factual allegations contained in the [pleading].”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Twombly, 550

U.S. at 555-56).    Such factual allegations should be distinguished

from “mere conclusory statements,” which are not to be regarded as

true.    Iqbal, 556 U.S. at 678 (“[T]he tenet that a court must

accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.”).        Second, the court must

“draw[] all reasonable factual inferences . . . in the

[nonmovant’s] favor.”     Edwards v. City of Goldsboro, 178 F.3d 231,

244 (4th Cir. 1999).




                                     7
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 8 of 22 PageID #: 174



           Additionally, Rule 9(b) imposes a heightened pleading

standard for fraud claims.      Fraud must be pled with particularity,

and “the circumstances required to be pled with particularity

under Rule 9(b) are the time, place, and contents of the false

representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby.”          Harrison v.

Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999)

(citation and internal quotation marks omitted).          “These facts are

often referred to as the who, what, when, where, and how of the

alleged fraud.”   United States ex rel. Wilson v. Kellogg Brown &

Root, Inc., 525 F.3d 370, 379 (4th Cir. 2008) (internal citation

and quotation marks omitted).


     B.    Discussion


           Gallagher Bassett argues that the plaintiff has failed

to state a claim upon which relief can be granted for several

reasons.   It asserts that alleged fraudulent representations to

the Office of Judges were not performed by Gallagher Bassett or

its agents.   Def.’s Mem. Supp. Motion to Dismiss (“Def.’s Mem.”)

13-14, ECF No. 7.    Additionally, the defendant contends that the

plaintiff’s claim should be dismissed because the plaintiff has

failed to plead facts sufficient to meet the elements of a

workers’ compensation fraud claim or the heightened pleading

standards of Federal Rule of Civil Procedure 9(b).          Id. 5-10.



                                     8
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 9 of 22 PageID #: 175



Gallagher Bassett also insists that the plaintiff’s fraud claim is

not cognizable under West Virginia law.        Id. 11-13.     The court

will address these arguments in turn.


           i.   Alleged Fraudulent Conduct before the Office of
                Judges


           A significant portion of the allegations raised in the

complaint concern alleged fraudulent representations by Gallagher

Bassett to the Office of Judges in connection with the protest of

the claims administrator’s initial decision to deny workers’

compensation benefits.     As noted, the complaint appears to allege

that attorney Jeffrey Brannon was the individual who committed the

fraud on Gallagher Bassett’s behalf before the Office of Judges.

Gallagher Bassett contends that these allegations should be

dismissed because Brannon represented Total Distribution, who is

not a party to this case, but not the third-party claims

administrator, Gallagher Bassett, when it opposed Plantz’s

protest.   Def.’s Mem. 14.


           Plantz’s response, as well as the complaint, indicates

that Brannon was hired by Gallagher Bassett to represent Total

Distribution, Inc. during the protest.        Compl. ¶ 19 n. 1, ¶ 40;

Pl.’s Corrected Resp. in Opp. To Mot. To Dismiss (“Pl.’s Resp.”)

8, 12, ECF No. 12.    The plaintiff argues the complaint “suggest[s]

that [Gallagher Bassett’s] individual claims administrator and the

attorney hired to defend the employer were in concert in their
                                     9
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 10 of 22 PageID #: 176



efforts to knowingly use false evidence to defeat Plaintiff’s

workers’ compensation claim.”       Pl.’s Resp. 8.


           The complaint thus alleges that Brannon acted at the

behest of Gallagher Bassett but recognizes that the attorney

officially represented Total Distribution, Inc.          The complaint

also indicates that Brannon was, at least partially, responsible

for allegedly fraudulent representations made to the Office of

Judges.   The record at this time does not clarify Brannon’s

precise role in the administrative proceedings.          Inasmuch as the

complaint avers that Gallagher Bassett hired and directed the

actions of Brannon during the protest, the fraud allegations will

not be dismissed on the ground that Brannon represented Total

Distribution rather than the defendant.


           ii.   Failure to Sufficiently Plead a Persinger Claim



           Generally, a plaintiff must prove the following

essential elements to succeed on a fraud claim under West Virginia

law: “(1) that the act claimed to be fraudulent was the act of the

defendant or induced by him; (2) that it was material and false;

that plaintiff relied upon it and was justified under the

circumstances in relying upon it; and (3) that he was damaged

because he relied upon it.”      Syl. Pt. 4, Cobb, 549 S.E.2d at 658

(citations omitted).     However, Plantz proceeds with his workers’

compensation claim under Persinger.        In Persinger, the Supreme

                                     10
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 11 of 22 PageID #: 177



Court of Appeals of West Virginia recognized “a separate and

distinct cause of action against an employer for damages as a

result of the employer knowingly and intentionally fraudulently

misrepresenting facts to the Workers’ Compensation Fund that are

not only in opposition to the employee's claim, but are made with

the intention of depriving the employee of benefits rightfully due

him.”   Syl. Pt. 1, Persinger, 474 S.E.2d at 889.         “A plaintiff

need not show that he or she personally relied upon the fraudulent

act to succeed in a Persinger cause of action.          Instead, the

material and false reliance element in a Persinger action refers

to the party to whom an employer conveyed false information.”

Cobb, 549 S.E.2d at 661.


           Gallagher Bassett argues that the plaintiff has failed

to sufficiently plead a Persinger claim.         The defendant

essentially offers two separate arguments on this issue:

(1) Plantz has not pled facts that support the elements of a

Persinger workers’ compensation fraud claim; and (2) Plantz has

not satisfied the heightened pleading standard of Federal Rule of

Civil Procedure 9(b).     Def.’s Mem. 5-10; Def.’s Reply 1-4.


           The plaintiff responds that he has sufficiently met the

heightened pleading standard with “62 very specific allegations

detailing the fraudulent acts of Defendant and its agent” but

requests that the court grant leave to amend the complaint should



                                     11
      Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 12 of 22 PageID #: 178



it find that it fails to comply with Rule 9(b).             Pl.’s Resp. 4,

12.     Plantz does not directly address the defendant’s position

that he has failed to plead facts that meet the elements of a

workers’ compensation fraud claim.


              The court finds that any claim stemming from the

protest-related allegations before the Office of Judges should be

dismissed.      As the defendant argues, the complaint does not plead

any facts that would meet the reliance or damages elements of a

protest-related workers’ compensation fraud claim.              Def.’s Mem.

10.     Plantz asserts that Gallagher Bassett was responsible for

conveying the falsities of Dr. Azzo’s report to the Office of

Judges, but he does not allege that the Office of Judges relied on

such information in deciding the protest to his detriment.               Nor

could he.      The Office of Judges explicitly found Dr. Azzo’s report

to be unreliable and reversed the decision of Gallagher Bassett.

Inasmuch as the plaintiff has failed to plead facts that could

plausibly give rise to a protest-related Persinger claim, the

fraud claim concerning Gallagher Bassett’s role during the protest

will be dismissed.


              That said, the court finds that the complaint facially

pleads facts that satisfy the standards for a denial-based

Persinger claim and Rule 9(b) fraud claims.            Plantz has pled that

Gallagher Bassett is responsible for the alleged fraud.               Plantz



                                        12
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 13 of 22 PageID #: 179



has also pled that Gallagher Bassett’s claim administrator

obtained and considered false and material misrepresentations,

i.e., Dr. Azzo’s flawed initial report and the misquoted evidence

of Dr. Soulsby.    The plaintiff has pled that Gallagher Bassett

relied on the false materials in rendering the denial on September

13, 2017.   Indeed, the complaint indicates that reliance on the

false materials was the sole reason for the defendant’s adverse

decision.   Additionally, the plaintiff has pled that he suffered

damages, namely, that he was denied workers’ compensation pending

his protest to the Office of Judges and was forced to return to

work while injured with the assistance of pain medications.

Plantz’s allegation that Gallagher Bassett acted as an agent for

Total Distribution also insinuates that the defendant as well as

the principal derived some benefit from the denial of the workers’

compensation claim.     Accordingly, the court finds that the

plaintiff has pled facts that generally satisfy the elements of a

Persinger claim for denial-related allegations as well as the

heightened pleading requirements of Rule 9(b).


            iii. Cognizable Persinger Claims Under West Virginia Law


            Finally, Gallagher Bassett argues that Plantz’s workers’

compensation fraud claim is not cognizable under West Virginia

law.   The defendant asserts that West Virginia Code section

23-2C-21(a) bars the plaintiff “from asserting a cause of action



                                     13
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 14 of 22 PageID #: 180



for workers’ compensation fraud against a third-party

administrator such as Gallagher Bassett.”         Def.’s Mem. 11-12.

Further, Gallagher Bassett contends that Plantz’s reliance on

Persinger is misplaced because that opinion did not create or

contemplate a common law workers’ compensation fraud cause of

action against a third-party administrator as distinguished from

the employer.    Def.’s Mem. 13.


           Plantz responds that § 23-2C-21(a) does not bar his

claim because the 1996 Persinger decision created a common law

cause of action for fraud claims against employers that extends to

the fraud claim against the third-party administrator in this

case.   Pl.’s Resp. 1, 5.     The plaintiff emphasizes that Gallagher

Bassett acted as Total Distribution’s agent when it allegedly

considered clearly false evidence when initially denying the

workers’ compensation claim.       See Pl.’s Resp. 5, 7; see also

Compl. ¶ 2 (alleging that the defendant is “an agent and claims

administrator for Total Distribution, Inc.”).


           In Persinger, the court found that W. Va. Code § 23-2-6,

which provides statutory immunity from suit to employers who

comply with the workers’ compensation statute, did not bar

workers’ compensation fraud claims against employers.           Syl. Pt. 1,

Persinger, 474 S.E.2d at 889; see also W. Va. § 23-2-6 (1991).             To

reach this conclusion, the Persinger court analyzed other states’



                                     14
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 15 of 22 PageID #: 181



interpretations of statutes that similarly prescribe

administrative workers’ compensation claims as exclusive remedies

against employers.     The court observed that:


     [t]he common rationale prevalent throughout the
     decisions which have found that an employee can maintain
     a cause of action in fraud against an employer outside
     the realm of workers’ compensation exclusivity
     provision[s] is to permit recovery when: (1) the injury
     giving rise to the cause of action is not suffered
     during the course of employment; and (2) the employer’s
     fraudulent misrepresentation of facts in an attempt to
     deprive an injured employee of benefits rightfully due
     him from a previous work-related injury is separate and
     distinct from any injury envisioned to be encompassed
     under workers’ compensation laws.

Persinger, 474 S.E.2d at 896-97 (alterations added).           Accepting

this rationale, the court determined that § 23-2-6, which does not

specifically bar fraud claims relating to misrepresentations made

by employers during workers’ compensation proceedings, “only

contemplates an exemption of contributing employers from liability

for ‘damages at common law or by statute for the injury or death

of any employee’ arising out of a negligently-inflicted injury of

an employee.”    Id. at 897 (quoting W. Va. Code § 23-2-6 (1991))

(internal citation omitted).


           As noted, Gallagher Bassett is a third-party claims

administrator, and § 23-2C-21, rather than § 23-2-6, provides the

potential statutory bar to the fraud claim in this case.

Specifically, § 23-2C-21 states: “[n]o civil action may be brought

or maintained by an employee against a private carrier or a third-


                                     15
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 16 of 22 PageID #: 182



party administrator, or any employee or agent of a private carrier

or third-party administrator, who violates any provision of this

chapter or chapter thirty-three of this code.”          W. Va. Code § 23-

2C-21(a).   Subsection (c) provides that


     [u]pon a determination by the Office of Judges that a
     denial of compensability, a denial of an award of
     temporary total disability or a denial of an
     authorization for medical benefits was unreasonable,
     reasonable attorney’s fees and the costs actually
     incurred in the process of obtaining a reversal of the
     denial shall be awarded to the claimant and paid by the
     private carrier or self-insured employer which issued
     the unreasonable denial.

W. Va. Code § 23-2C-21(c) (alteration added).          “A denial is

unreasonable if . . . the private carrier or self-insured employer

is unable to demonstrate that it had evidence or a legal basis

supported by legal authority at the time of the denial which is

relevant and probative and supports the denial of the award or

authorization.”    Id.


            Whether Persinger’s fraud claim exception to § 23-2-6

applies in the § 23-2C-21 third-party administrator context

remains an open question.      In Barber v. Sedgwick Claims Mgmt.

Servs., Inc., No. 3:14-cv-27349, 2016 WL 6211714, at *4 (S.D. W.

Va. Oct. 24, 2016) (denying motion for judgment on the pleadings),

this court rejected an argument that § 23-2C-21 bars common law

fraud claims against third-party administrators involved in the

adjudication of a workers’ compensation claim.          The fraud

allegations in that case concerned false information presented to
                                     16
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 17 of 22 PageID #: 183



the third-party administrator prior to the initial denial of the

plaintiff’s workers’ compensation claim that remained in the

record during the protest to the Office of Judges.           Barber, 2016

WL 1069682, at *1-2 (S.D. W. Va. March 17, 2016) (denying motion

to dismiss).   The court emphasized that § 23-2C-21(a) only bars

claims raised for violations of the worker’s compensation (Chapter

23 of the West Virginia Code) or insurance statutes (Chapter 33 of

the West Virginia Code) and found that the common law fraud claim

alleged against the third-party administrator “falls outside the

statutory violations and thus outside the scope of the statute's

applicability.”    Barber, 2016 WL 6211714, at *4 (citing W. Va.

Code § 23-2C-21 (2009)).


            More recently, the West Virginia Supreme Court decided

State ex rel. Gallagher Bassett Servs., Inc. v. Webster, 829

S.E.2d 290 (W. Va. 2019).      The plaintiff in that case asserted

both workers’ compensation discrimination and Persinger fraud

claims against the defendant third-party administrator.            The court

specifically held that § 23-2C-21(a) prohibited the plaintiff’s

discrimination claim and that the fraud claim was barred by the

statute of limitations.      Id. at Syl. Pt. 2, 300.      The third-party

administrator did not argue that § 23-2C-21(a) bars Persinger

fraud claims, but the court offered the following commentary in a

footnote:




                                     17
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 18 of 22 PageID #: 184




     In Persinger, we recognized a cause of action for
     “knowingly and intentionally fraudulently
     misrepresenting facts ... in opposition to [an]
     employee’s [workers’ compensation] claim ... with the
     intention of depriving the employee of benefits
     rightfully due him.” Conduct that would provide a cause
     of action under Persinger would also seem “unreasonable”
     for purposes of W. Va. Code § 23-2C-21(c), which might
     plausibly implicate Section 21’s ban on civil actions
     against third-party administrators for “violat[ing] any
     provision of this chapter[.]”

Id. at 296 n. 11 (alterations in original) (internal citations

omitted).   The West Virginia Supreme Court has not issued any

subsequent opinions expounding thereon or solidifying this

possibility as precedent.


            Like the issue of a potential statutory bar, another

question concerning the applicability of Persinger remains

unresolved.   Persinger addressed fraud claims against employers,

and as noted, the defendant contends that the Persinger decision

does not apply to third-party administrators.


            Apart from references to Persinger’s focus on employer

liability, the defendant cites no caselaw supporting this

position.   Def.’s Mem. 13; Def.’s Reply 7-8.         Additionally, the

West Virginia Supreme Court expressly declined to reach this issue

in Webster and did not provide any further guidance.           See Webster,

829 S.E.2d at 298 n. 13 (“Because we hold that [the plaintiff’s]

Persinger claim is barred by the statute of limitations, we need

                                     18
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 19 of 22 PageID #: 185



not consider whether Persinger’s references to ‘an employer’

provide a further basis for dismissing this claim against

Gallagher Bassett.”).     Other authority, at least implicitly,

supports the extension of Persinger to claims similar to the

allegations in this case.      While the Barber court did not address

this precise issue, its opinions denying the third-party

administrator’s motion to dismiss and motion for judgment on the

pleadings necessarily contemplate the application of Persinger to

third-party administrators who have committed fraud.           See Barber,

2016 WL 621171, at *4; 2016 WL 1069682, at *4-6.


           After due consideration, the court concludes that the

issue of whether the denial-related fraud allegations presents a

matter cognizable under West Virginia law requires further

development of the factual record.        Accordingly, the motion to

dismiss is denied at this juncture as to the denial-based

allegations.


                        IV.   The Remaining Motions


           Several discovery-related motions remain pending.            The

defendant’s motion to stay discovery is premised on the argument

that the motion to dismiss could be dispositive.          ECF No. 19.     The

court has now resolved the motion to dismiss, and the motion to

stay discovery will accordingly be denied.




                                     19
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 20 of 22 PageID #: 186



             The defendant also filed a motion to extend the deadline

to join additional parties based on the pendency of the motion to

dismiss.   ECF No. 23.    Gallagher Bassett does not explain which

parties it may seek to join, and the court will deny this motion,

without prejudice.


             Plantz has filed two nearly identical motions that

request extensions of all deadlines, citing an impasse on

discovery during the pendency of the motion to dismiss.            ECF Nos.

25 and 27.    The motions also indicate that Rule 26(a)(1)

disclosures have not been served.         The court will grant these

motions and extend the deadlines set forth in the scheduling

order, ECF No. 17, with one exception.        The court declines to

extend the deadline to join additional parties.          Should the

parties seek leave to join additional parties, they are directed

to file a separate motion and specify the parties to be added.

Further, the court will direct the parties to serve Rule 26(a)(1)

disclosures forthwith.


                               V.    Conclusion


             For the foregoing reasons, it is hereby ORDERED that:


             1.   The defendant’s motion to dismiss (ECF No. 6) be,

and it hereby is, GRANTED, in part, and DENIED, in part.            The

plaintiff may proceed with his fraud claim regarding his denial-



                                     20
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 21 of 22 PageID #: 187



based allegations.     The fraud claim relating to the protest is

DISMISSED.


             2.   The defendant’s motion to stay discovery (ECF No.

19) be, and it hereby is, DENIED.


             3.   The defendant’s motion for leave for additional

time to join parties (ECF No. 23) be, and it hereby is, DENIED,

without prejudice.     Insofar as the defendant seeks to join

additional parties, it is directed to file a separate motion for

leave to join additional parties.


             4.   The plaintiff’s motions to amend the scheduling

order (ECF Nos. 25 and 27) be, and hereby are, GRANTED.            However,

insofar as the plaintiff seeks to join additional parties, he is

directed to file a separate motion for leave to join additional

parties.




                                     21
   Case 2:19-cv-00631 Document 28 Filed 09/30/20 Page 22 of 22 PageID #: 188



            5.   The parties shall adhere to the following amended

schedule:


                      Deadline                              Date
    Last date to serve discovery requests          12/14/2020
    Opening Rule 26 expert disclosures             11/30/2020
    Responsive Rule 26 expert disclosures          12/29/2020
    Rebuttal Rule 26 expert disclosure             01/14/2021
    Discovery to close                             01/28/2021
    Dispositive motions deadline                   02/17/2021
    Response to dispositive motion                 03/03/2021
    Reply to response to dispositive motion 03/10/2021
    Settlement meeting                      04/20/2021
    Motion in limine deadline                      04/27/2021
    Responses for motions in limine                05/04/2021
    Proposed pretrial order to defendant           04/26/2021
    Integrated pretrial order                      05/03/2021
    Pretrial conference                            05/14/2021 1:30 PM
    Proposed jury charge                           06/01/2021
    Final settlement conference                    06/07/2021 1:30 PM
    Trial                                          06/08/2021 9:30 AM



            6.   The parties are directed to serve Rule 26(a)(1)

disclosures within 10 days of the entry of this order.


            The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.



                                          ENTER:    September 30, 2020




                                     22
